{¶ 15} The issue regarding the grant of the conditional use of the Akron Yacht Club has not been preserved for appeal through the doctrines of invited error and/or waiver. The only remaining issue is regarding the allowance of camping as part of the Akron Yacht Club's conditional use. That issue is one of "customary and incidental use" which is a discretionary determination of the Board of Zoning Appeals. The trial court found that the Board's decision was not "unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of the evidence."
 {¶ 16} On the basis of this Court's limited scope of review of the trial court's decision, I would affirm.